Murdock, J., dissenting: The petitioner had been sending money to his wife for her support and the support of his three minor children up to the time of his questionable Florida divorce. He had also been discussing divorce and financial arrangements with her through attorneys, but no written agreement settling such questions as property rights, alimony, and the custody of the children had been entered into. The Florida divorce did not settle those matters or relieve him of the legal obligation to support his wife and children, which was imposed upon him because of his marital and family relationship to them. The agreement here in question was entered into about seven months after the Florida divorce. The petitioner did not thereby resume any obligation of which he had been previously relieved. The majority opinion is unjustifiably narrow in holding that the written instrument was not incident to the divorce. One of the definitions of “incident” is belonging subsidiarily, or characteristically depending, upon, or connected with another thing as its principal. The time element is not determinative of the meaning of the words “incident to” where, as here, the agreement was directly related to the divorce. The petitioner obtained the Florida divorce, had apparently obtained it to marry another woman, and had married another woman, all without making any permanent provision for the support and maintenance of his first wife and their children. Obviously, his efforts to divorce his first wife were not complete until he had made an agreement for the support and maintenance of his first wife and the three children. The periodic payments required by that instrument were “in discharge of, a legal obligation which, because of the marital or family relationship is imposed upon” the petitioner under that instrument. These facts bring this case within the words and intended purpose of this statute and entitle the petitioner to the deduction claimed. Johnson, J., agrees with this dissent.